Citation Nr: 1009832	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral pes planus prior to January 10, 2006.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus from January 10, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from March 1967 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for bilateral 
pes planus and assigned a zero percent rating from June 19, 
2002, and a 30 percent rating from January 10, 2006.

The Veteran's claim was previously remanded by the Board in 
February 2009.  The February 2009 Board decision listed the 
Veteran's claims as entitlement to an evaluation in excess of 
30 percent for bilateral pes planus, and entitlement to an 
effective date earlier than January 10, 2006, for a 30 
percent evaluation for bilateral pes planus.  In hindsight, 
the Board finds that the Veteran's claims are more properly 
characterized as increased initial rating claims.  The Board 
notes that a July 2006 statement should be considered a 
notice of disagreement with the June 2006 rating decision 
that granted service connection for pes planus.  In the July 
2006 statement the Veteran indicated that he thought that he 
should have been awarded a compensable rating for pes planus 
from the date of service connection, June 19, 2002, and that 
he should be awarded a rating in excess of 30 percent from 
January 10, 2006.  Recharactarizing the Veteran's claims as 
described on the cover page of this decision is more accurate 
and is more beneficial to the Veteran.

The issue of an initial compensable evaluation for pes planus 
prior to January 10, 2006, is addressed in the REMAND portion 
of the decision and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has severe bilateral pes planus that does not 
result in marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement or severe 
spasm of the tendo Achillis on manipulation.


CONCLUSION OF LAW

From January 10, 2006, the criteria for a staged rating in 
excess of 30 percent for bilateral pes planus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

This appeal arises from the Veteran's disagreement with the 
initial rating evaluation following the grant of service 
connection.  In such cases the VCAA requires that the 
Secretary need only provide the Veteran with a generic notice 
after the initial claim for benefits has been filed and 
before the initial decision.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  No additional notice is required 
in the adjudication process because of the other forms of 
notice, such as notice contained in the rating decision and 
statement of the case (SOC), have already provided the 
claimant with the notice of law applicable to the specific 
claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. 
Cir. 2007).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's private medical records, Social Security 
Administration (SSA) records, and VA treatment records.  The 
Veteran submitted several medical statements in support of 
his claim.  The Veteran has been provided VA medical 
examinations.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  In January 2010, the Veteran 
stated that he had no other information or evidence to 
submit. 

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

The Veteran's claim stems from the June 2006 rating decision 
which originally granted service connection for bilateral pes 
planus.  Separate initial ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In accordance with Fenderson, the June 2006 
rating decision assigned the Veteran a noncompensable rating, 
effective from June 19, 2002, and a staged rating of 
30 percent from January 10, 2006.

The Veteran maintains that since January 10, 2006 his 
bilateral pes planus disability has been 50 percent 
disabling.  The Veteran's bilateral pes planus has been rated 
by the RO under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Under this regulatory provision, a 30 
percent evaluation is warranted for severe bilateral acquired 
flatfoot, with objective evidence of marked deformity, pain 
on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is assigned for pronounced bilateral 
acquired flatfoot, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

The Board finds that the medical evidence indicates that the 
Veteran's bilateral pes planus disability has more nearly met 
the criteria for a 30 percent disability rating ever since 
January 10, 2006. 

Dr. F.J.H. stated that examination in January 2006 revealed 
that the Veteran's bilateral flatfeet were quite hypermobile 
and caused pain when the Veteran stood for too long.  Dr. 
F.J.H. described the Veteran's pes planus as severe in 
nature.  

The Veteran's feet were examined by a private podiatrist, 
D.A., D.P.M. in January 2006.  Examination revealed excessive 
pronation of the feet which caused pain in both the plantar 
arch and medial arch.  The Veteran reported that he had tried 
a variety of orthotics and still had had continuous 
discomfort.  The assessment was excessive pronation due to 
pes valgus causing foot pain.

VA examination in September 2006 revealed that the Veteran 
did not wear corrective shoes, shoe inserts or braces.  There 
was pulling pain at the base of the Achilles tendon, 
bilaterally with dorsiflexion of the ankles.  There was no 
palpable tenderness noted on the plantar surfaces of either 
foot.  The examiner noted that the Veteran had normal gait 
with aid of a cane, without functional limitations.  There 
were no callosities, breakdown, or unusual shoe wear pattern 
that would indicate abnormal weight bearing.  Alignment of 
the Achilles tendon was midline for each foot.  There was 
five degrees of valgus on the left which was correctable and 
zero degrees of valgus on the right, with no correction 
necessary.

On VA examination in December 2006, the examiner noted that 
the Veteran used a cane, but had no functional limitations.  
There were no callosities, breakdown, or unusual shoe wear 
pattern that would indicate abnormal weight bearing.  The 
Veteran had valgus deformity of the Achilles with weight 
bearing of 20 degrees on the left and 10 degrees on the 
right, which resolved with non-weight bearing, and 
correctable without pain.  The examiner noted that the 
Veteran's forefoot and midfoot were normally aligned.  The 
diagnoses included bilateral symptomatic pes planus with 
residuals.  The examiner opined that the Veteran's other foot 
disabilities, including calcaneal spurs and Morton's neuroma 
were unrelated to the Veteran's bilateral pes planus.

Dr. F.J.H. again examined the Veteran in February 2007 and 
noted that the Veteran had pain at the base of his Achilles 
tendons bilaterally with dorsiflexion of the ankles and that 
the Veteran had significant tenderness on the plantar surface 
of both feet.  He noted functional limitation of walking 
slowly with his feet externally rotated because of his pes 
planus.  Dr. F.J.H. felt that there was definite misalignment 
of the midfoot and forefoot related to pes planus.  Dr. 
F.J.H. opined that the Veteran's had more than 30 percent 
disability due to his pes planus.  

The Veteran was seen by Dr. F.J.H. in August 2008 and the 
Veteran reported chronic right hip and leg pain.  He also 
stated that he had fallen on several occasions because of 
pains in his feet and that he had difficulty walking because 
of his back.  Dr. F.J.H. stated that he felt that some of the 
Veteran's problems with falling were related to his foot 
problems as well as his back problems.

The Veteran was afforded another VA examination in June 2009.  
The examiner noted low arches on both feet.  The examiner 
stated that the alignment of the Achilles tendon was normal 
for each foot.  The diagnoses were moderately severe 
bilateral pes planus, bilateral hallux valgus, and bilateral 
calcaneal spurs.

The record shows that the Veteran uses a cane, but the use of 
the cane has not been attributed to the Veteran's bilateral 
pes planus.  The Board notes that the medical records show 
that the Veteran experiences additional bilateral foot 
disability that is unrelated to pes planus, as well as back, 
thigh and leg disability.  Although Dr. F.J.H. has opined 
that the Veteran's pes planus disability is more than 30 
percent disabling, the Board must follow the criteria 
specified by VA regulations in determining the appropriate 
disability rating.  Dr. F.J.H. stated in February 2007 that 
the Veteran had significant tenderness on the plantar surface 
of both feet, but the Veteran has not been shown to have 
extreme tenderness of plantar surfaces of the feet.  
Furthermore, none of the medical evidence indicates that the 
Veteran has marked pronation, marked inward displacement, or 
severe spasm of the tendo Achillis on manipulation of either 
foot.  Additionally, the medical examiners have referred to 
the Veteran's bilateral pes planus as being from moderately 
severe to severe.  None of the examiners have opined that the 
Veteran has pronounced bilateral pes planus.  Since the 
Veteran's bilateral pes planus had not met any of the 
criteria for a 50 percent rating at any time since January 
10, 2006, a staged rating in excess of 30 percent is not 
warranted.  See Fenderson.

The Board has considered an extraschedular evaluation for the 
Veteran's bilateral pes planus under the provisions of 38 
C.F.R. § 3.321(b)(1).  The Board notes that in exceptional 
cases where evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the Veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  The Veteran's bilateral pes 
planus, however, has not resulted in hospitalization or 
marked interference with employment.  The Board further notes 
that the Veteran was awarded SSA disability benefits based on 
a headache disability and that the SSA records do not show 
that pes planus was considered in the award of the disability 
benefits.  Accordingly, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the Veteran's symptoms and 
disability level.

Accordingly, the preponderance of the evidence is against the 
Veteran's claim and his claim for a staged rating in excess 
of 30 percent for bilateral pes planus from January 10, 2006, 
must be denied.


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus from January 10, 2006, is denied.


REMAND

The Veteran maintains that his bilateral pes planus 
disability has been at least 30 percent disabling since June 
19, 2002.  He asserts that the assignment of an initial zero 
percent rating for his bilateral pes from June 19, 2002, to 
January 10, 2006, was improper.

The record does not include any medical reports regarding the 
Veteran's pes planus disability dated between June 19, 2002, 
and January 10, 2006.  A review of the record reveals that 
the Veteran has continuously received frequent VA medical 
treatment since at least November 2000.  Although the record 
does contain copies of the Veteran's VA treatment records 
dated from September 2003 to September 2004, the Veteran's 
treatment records dated from February 2002 to September 2003 
and from September 2004 to January 2006 have not been 
requested and are not contained in the Veteran's claims file.  
These records must be obtained and considered in order to 
determine the severity of the Veteran's bilateral pes planus 
disability prior to January 10, 2006.  See 38 C.F.R. 
§ 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's 
VA medical records dated from February 
2002 to January 2006.  

2.  When the above action has been 
accomplished, readjudicate the issue on 
appeal.  If the desired benefit is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


